DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-20 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on February 9, 2021, April 7, 2021, May 12, 2021, June 17, 2021 and July 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claim 16 currently depends from “the superabsorbent particles of any of the foregoing claims,” which is improper and requires correction.  For the purposes of examination, claim 16 will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 6-9, 11, 14-15 and 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the term “about” will be treated as meaning a degree of error of +/- 10%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LG Chem, LTD. (KR 10-2017-0075643; provided by applicant).

7.	With regard to claims 1-5, LG Chem discloses superabsorbent particles having a median size of from about 50 to about 2,000 micrometers (particle diameter of about 150 micrometers to 850 micrometers; [0044]) and containing a porous network that includes a plurality of nanopores having an average cross-sectional dimension of from about 10 to about 500 nanometers (1 to 100 nm), and wherein the superabsorbent particles exhibit a Vortex Time of about 80 seconds or less (60 seconds or less; [0020]; [0034]; [0036]; [0040]; [0046]; [0053]).
	While it is well-known in the art of absorbent particles that free swell gel bed permeability (GBP) has a direct result on permeability, where a higher GBP results in higher permeability through the superabsorbent particles, LG Chem fails to explicitly disclose that the superabsorbent particles exhibit a free swell gel bed permeability (GBP) of 90 darcys or more.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the free swell gel bed permeability (GBP) of the In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Accordingly, one having ordinary skill in the art would easily optimize the GBP of the superabsorbent particles by repeated routine experimentation, considering that the composition of the superabsorbent of LG Chem is identical with the claimed composition and GBP is a known result-effective variable.

8.	With regard to claims 6-8, LG Chem discloses that, for the superabsorbent particles, the time required to remove the cortex generated by stirring 50 ml of a 0.9 wt % NaCl solution at a rate of 600 rpm can be 60 seconds or less, wherein the superabsorbent particles provide an improved absorption rate ([0008]; [0040]; [0205]; [0206]).
	While absorption rate is well-known in the art of absorbent particles as a result effective variable having a direct result on how fast absorption occurs in the absorbent over time, LG Chem fails to explicitly disclose that the absorption rate is about 500 g/g/ks or more after being placed into contact with an aqueous solution of 0.9 wt.% sodium chloride for 0.015 kiloseconds, or about 160 g/g/ks or more after being placed into contact with an aqueous solution of 0.9 wt.% sodium chloride for 0.120 kiloseconds
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to tailor the absorption rate of the superabsorbent particles disclosed by LG Chem, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Accordingly, one having ordinary skill in the art would easily optimize the absorption rate through repeated and routine experimentation.

9.	With regard to claim 9, LG Chem discloses that a centrifuge retention capacity (CRC) of the superabsorbent polymer is 40 g/g or greater ([0041]).

10.	With regard to claim 10, LG Chem discloses that a plurality of pores having a diameter of 1 um or greater in the base polymer powder include micropores having a diameter of 10 gm to 100 um ([0026]; [0027]).

11.	With regard to claims 11, 14 and 15, LG Chem is silent in regard to at least 20 vol % of the porous network is formed by the nanopores; that the particles exhibit a total pore area of about 2 square meters per gram or more; and that the particles exhibit a percent porosity of about 5% or more.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to tailor the porosity and pore area of the absorbent particles disclosed by LG Chem, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Accordingly, one having ordinary skill in the art would be motivated to optimize the porosity and total pore area through repeated and routine experimentation, in order to tailor the absorbent to its suited application - as total porosity and pore area is known to directly result in different absorption rates, permeability rates and flexibility.

12.	With regard to claims 12 and 13, LG Chem discloses that the superabsorbent polymer comprises a base polymer powder containing a crosslinked polymer of a water-soluble ethylenically unsaturated monomer having an acidic group in which at least a part thereof is neutralized, wherein examples of the water-soluble ethylenically unsaturated monomer include at least one selected from the .

13.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over LG Chem in view of Sannino et al. (US PGPUB 2014/0296507).

14.	With regard to claim 16, LG Chem discloses the absorbent particles of claim 1 (see above).
However, LG Chem is silent in regard to a method for forming the superabsorbent particles of claim 1, the method comprising: forming a composition that contains a superabsorbent polymer and a solvent system; contacting the composition with a non-solvent system to initiate formation of the porous network through phase inversion; removing non-solvent from the composition; and surface crosslinking the superabsorbent particles.
Sannino discloses polumer hydrogels and methods of preparation thereof (abstract), including  a method of preparing superabsorbent polymer hydrogel, comprising: cross-linking an aqueous solution comprising a hydrophilic polymer with a polycarboxylic acid, thereby producing the polymer hydrogel; punfying the polymer hydrogel by washing the polymer hydrogel in a polar solvent such as water, wherein the polymer hydrogel immersed in the water swells and releases by-products or unreacted polycarboxylic acid; and drying the polymer hydrogel by immersing the fully swollen polymer hydrogel in a cellulose nonsolvent such as acetone and ethanol, a process known as phase inversion, wherein the polymer hydrogel is dried in a nonsolvent, followed by air drying, freeze drying or oven drying to 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of forming the superabsorbent particles disclosed by LG Chem to include the applying, purifying and drying steps disclosed by Sannino in order to prepare a superabsorbent particle as suggested by Sannino in paragraph [0020].

15.	With regard to claims 17 and 18, LG Chem is silent in regard to the composition being in single-phase homogenous composition; and wherein contact with the non-solvent system forms a two-phase mixture.
	However, Sannino discloses that the composition being in single-phase homogenous composition; and wherein contact with the non-solvent system forms a two-phase mixture (hydrogel immersed in the polar solvent, and then fully swollen polymer hydrogel is immersed in the cellulose nonsolvent, a process known as phase inversion; [0031-0032]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition disclosed by LG Chem to be in a single phase homogenous composition, similar to that disclosed by Sannino, in order to utilize the known phase inversion process, as suggested by Sannino in paragraphs [0031-0032].

16.	With regard to claim 19, LG Chem and Sannino failk to explicitly disclosed by Hildebrand solubility parameters.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hildebrand solubility parameters of LG Chem in view of Sannino, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art. In re Aller, 105 USPQ 233.  Is has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

17.	With regard to claim 20, Sannino discloses that the polar solvent is water ([0031]).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Azad et al. (US 7,396,584) discloses crosslinked polyamine coatings on superabsorbent particles.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781